DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       EILEEN BREITKREUTZ,
                             Appellant,

                                     v.

          BOCA VIEW CONDOMINIUM ASSOCIATION, INC.,
                         Appellee.

                              No. 4D19-1004

                              [March 26, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No.
502017CA007482XXXXMB.

   Jonathan A. Yellin and Keith F. Backer of Backer Aboud Poliakoff &
Foelster, LLP, Boca Raton, for appellant.

   Lilliana M. Farinas-Sabogal and Robert Rubin of Becker & Poliakoff,
P.A., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.